department of the treasury internal_revenue_service washington d c index no 3402-dollar_figure date number info release date the honorable john warner united_states senator world trade center suite west main street norfolk va dear senator warner this letter is in reply to your inquiry dated date on behalf of your constituent states that his state_income_tax withholding has increased with respect to his monthly retirement pension and he has been informed by his employer that the increase was because the united_states government has increased its withholding tables he wants to know when the internal_revenue_service changed the withholding tables and under what authority the change in his state withholding took place in his date monthly pension check we are pleased to inform you that the irs has not increased withholding amounts in the year effective with payments made on or after date amounts required to be withheld under the income_tax_withholding tables either remained the same or were lowered to reflect the effect of inflation under the authority of sec_3402 of the internal_revenue_code the basic income_tax_withholding tables are adjusted annually to reflect the annual adjustments in income_tax_liability because of inflation thus for payments made on or after date withholding on a particular amount of payment should have either been decreased or remained the same depending on the amount of course if a taxpayer filed a new form_w-4 employee’s withholding allowance certificate or form w-4p withholding_certificate for pension or annuity payments requesting additional withholding or less withholding_allowances withholding for that taxpayer may increase i hope this information is helpful to you in responding to your constituent if you have further questions please call me or alfred g kelley identification_number at sincerely jerry e holmes chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
